Mr. Presiding Justice Pleasants delivered the opinion op the Court. This is a companion case to that of the same appellant vs. William A. Haskell, in which an opinion has been filed. The only difference between them claimed to affect the question of appellant’s liability is that at the time of the Wann disaster, and during all the time of treatment of the victims in the hospital, appellee was the county physician at an annual salary which was duly paid. He testified, however, that his contract, which was verbal, covered the cases of the county “ poor” only; that he so claimed to the supervisors of the two townships, who concurred in his understanding that it did not embrace those here in question, and we think the court was fully warranted by the evidence in so finding. Appellant furnished no materials, and therefore the judgment was for $532.60, being less than Dr. Haskell’s by just the cost of the materials furnished by the latter. Judgment affirmed.